Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  132050                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  PEOPLE OF THE STATE OF MICHIGAN,	                                                                      Maura D. Corrigan
            Plaintiff-Appellee,                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  v        	                                                        SC: 132050     

                                                                    COA: 267816      

                                                                    Wayne CC: 86-683235                     

  CHARLES JEROME BENSON,

            Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the July 24, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2006                   _________________________________________
           s1120                                                               Clerk